DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I (Figure 12) readable on claims 1-20 in the reply filed on 05/09/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-11 are objected to because of the following informalities: 
Claim 1 (lines 20-21), “during the first exposure time” should be changed to --the second exposure time--.
Claims 2-11 are objected as being dependent from claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US 2015/0312463).
Regarding claim 12, Gupta et al discloses an imaging system comprising:
an image sensor (image sensor 604, figure 6, paragraphs [0085]-[0089]) comprising:
a pixel array that comprises a plurality of sub-pixels (included in image sensor 604, figures 2A, 6, paragraphs [0085]-[0089]), each of the plurality of sub-pixels generating an electrical signal based on a received light; and
a converting circuit configured to obtain image data, based on the electrical signal generated by each of the plurality of sub-pixels (controller 606 obtains image data outputted from image sensor 604, figures 2A, 6, paragraphs [0085]-[0089]); and
a processing circuit (controller 606, figures 5-6) configured to:
obtain an illumination and a dynamic range (process 500 determines lighting conditions and/or dynamic range, figure 5, step 504, paragraphs [0077]-[0078]), based on the obtained image data:
change an exposure time (select an exposure time based on conditions, step 506, paragraphs [0077]-[0078]) of any one or any combination of the plurality of sub-pixels, based on the obtained illumination and the obtained dynamic range; and
perform high dynamic range (HDR) processing on the obtained image data (the video captured at 502-512 can be processed to generate high dynamic range video, step 514, paragraphs [0081], [0084]).

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciurea et al. (US 2016/0057332).
Regarding claim 12, Ciurea et al discloses an imaging system comprising:
an image sensor (image array 400, figures 3-4, paragraph [0030]) comprising:
a pixel array that comprises a plurality of sub-pixels (pixel sub-arrays 402, figure 4, paragraph [0030]), each of the plurality of sub-pixels generating an electrical signal based on a received light; and
a converting circuit (processor 106, figure 1, paragraph [0021]) configured to obtain image data, based on the electrical signal generated by each of the plurality of sub-pixels; and
a processing circuit (processor 106, figure 1, paragraph [0021]) configured to:
obtain an illumination and a dynamic range (determine dynamic range of scene, figure 6, step 606, paragraphs [0032]-[0034]), based on the obtained image data:
change an exposure time (determine exposure settings, figure 6, step 612, paragraphs [0032]-[0034]) of any one or any combination of the plurality of sub-pixels, based on the obtained illumination and the obtained dynamic range; and
perform high dynamic range (HDR) processing on the obtained image data (synthesize an image for each subset of active cameras from captured image data, figure 6, step 618, paragraphs [0032]-[0034]).

Allowable Subject Matter
Claims 1-11, 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art of the record fails to show fairly suggest an imaging system comprising:
a second sub-pixel sharing a floating diffusion area with the first sub-pixel, and configured to:
sense the target light; 
in the first mode, convert the target light sensed during the first exposure time into a third signal; and 
in the second mode, convert the target light sensed during the second exposure time into a fourth signal; and 
a converting circuit configured to: 
obtain second image data, based on the first signal and the third signal into which the target light is converted in the first mode; and 
obtain third image data, based on the second signal and the fourth signal into which the target light is converted in the second mode, in combination with other claim limitations.

Claims 2-11 are allowed as being dependent from claim 1.



Regarding claim 18, the prior art of the record fails to show fairly suggest an imaging system comprising:
a processing circuit configured to:
determine an operating mode of the image sensor, among a first mode and a second mode based on the obtained illumination and the obtained dynamic range;
in the first mode, control a first exposure time of a first one among the first sub-pixels, a first one among the second sub-pixels, and a first one among the third sub-pixels, to be set to a first time duration;
in the first mode, control a second exposure time of a second one among the first sub-pixels, a second one among the second sub-pixels, and a second one among the third sub-pixels, to be set to a second time duration; and
in the second mode, control a third exposure time of the first sub-pixels, the second sub-pixels and the third sub-pixels, to be set to the first time duration, in combination with other claim limitations.

Claims 19-20 are allowed as being dependent from claim 18.

Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mauritzson et al. (US 9,888,198) discloses imaging systems having image sensor pixel arrays with sub-pixel resolution capabilities.
Minagawa et al. (US 2013/0057744) discloses solid-state imaging device and camera system.
Mitsunaga (US 2014/0192250) discloses imaging apparatus, signal processing method, and program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        8/12/2022